Order of the Supreme Court, Queens 'County, dated April 22, 1966, modified, on the law and the facts, by (1) striking from the first decretal paragraph the provision denying plaintiff’s motion to reject the Special Referee’s report and providing instead that said motion is granted to the extent that alimony to plaintiff is increased to $450 per month; (2) amending the sixth ordering paragraph accordingly, so that the judgment of divorce is amended to provide that plaintiff’s alimony shall be $450 per month; (3) amending the seventh ordering paragraph so that it shall direct that the increase of alimony to $450 per month shall be effective as of June 3, 1963 instead of February 2, 1966; and (4) striking from the second decretal paragraph the provision granting, to a stated extent, defendant’s motion to reject so much of the report as would fix plaintiff’s alimony at $350 per month and providing instead that said motion is denied. As so modified, order affirmed, with costs to plaintiff. In our opinion, Special Term’s allowance of $300 per month for alimony was inadequate and $450 per month is fair under all the circumstances of this case. Beldock, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.